     Case 3:18-cv-02173-LAB-DEB Document 25 Filed 08/10/20 PageID.1442 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    RYAN JONES,                                        Case No.: 18-cv-02173-LAB-DEB
12                                     Petitioner,
                                                         ORDER DENYING PETITIONER’S
13    v.                                                 MOTION FOR APPOINTMENT OF
                                                         COUNSEL
14    RAYMOND MADDEN, et al.,
                                                         [DKT. NO. 24]
15                                  Respondents.
16
17          Before the Court is Petitioner Ryan Jones’ Motion for Appointment of Counsel.
18    Dkt. No. 24. Petitioner is a state prisoner proceeding pro se and in forma pauperis on a
19    Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (“Petition”). This
20    action is currently stayed pending the exhaustion of Petitioner’s claims (claims 3–6).
21    Dkt. No. 18. For the reasons set forth below, Petitioner’s motion is DENIED without
22    prejudice.
23          I.     DISCUSSION
24          Petitioner requests appointment of counsel because: (1) he is unable to afford
25    counsel; (2) he has less access to the law library due to “perpetual lock-downs;” (3) he has
26    limited education and understanding of the law; (4) the issues in this case are complex; and
27    (5) without counsel, Petitioner may inadvertently overlook potential claims for relief.
28    Dkt. No. 24 at 2–4.

                                                     1
                                                                                18-cv-02173-LAB-DEB
     Case 3:18-cv-02173-LAB-DEB Document 25 Filed 08/10/20 PageID.1443 Page 2 of 3



 1       A. Legal Standard
 2          Petitioners do not have an absolute right to counsel in habeas corpus actions. See
 3    Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). Nevertheless, by statute, district
 4    courts have discretion to appoint counsel in habeas proceedings for “any person financially
 5    unable to obtain adequate representation” when “the interests of justice so require.”
 6    18 U.S.C. § 3006A(a)(2). “In deciding whether to appoint counsel in a habeas proceeding,
 7    the district court must evaluate the likelihood of success on the merits as well as the ability
 8    of the petitioner to articulate his claims pro se in light of the complexity of the legal issues
 9    involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
10       B. Analysis
11          Petitioner argues the Court should appoint him counsel because he “lacks any
12    meaningful sources of income to utilize at employing the services of experienced counsel.”
13    Petitioner’s indigent status, however, does not alone entitle him to appointment of counsel.
14    The Court must also consider Petitioner’s likelihood of success on the merits and his ability
15    to articulate his claims.
16          Despite Petitioner’s contention that “[t]he issues raised in this matter are all very
17    complex,” a review of the record before the Court indicates Petitioner’s claims appear to
18    be the typical claims that arise in criminal appeals and habeas petitions. They are not
19    especially complex. See Weygandt, 718 F.2d at 954. Additionally, Petitioner has not
20    provided any information demonstrating his likelihood of success on the merits, and at this
21    stage of the proceedings, the record is not sufficiently developed for the Court to make this
22    determination.
23          There is no reason to conclude Petitioner lacks the ability to articulate and prosecute
24    his claims pro se. Petitioner has sufficiently represented himself on multiple occasions in
25    this action—in his Petition, Motion for Leave to Proceed in forma pauperis, Motions for
26    Withdrawal and Abeyance, and the instant Motion to Appoint Counsel. Dkt. Nos. 1, 9, 12,
27    14, 24. Circumstances common to most prisoners, such as lack of legal education and
28    limited law library access do not establish exceptional circumstances that would warrant

                                                     2
                                                                                   18-cv-02173-LAB-DEB
     Case 3:18-cv-02173-LAB-DEB Document 25 Filed 08/10/20 PageID.1444 Page 3 of 3



 1    appointment of counsel. Thus, the Court finds Petitioner is capable of presenting his
 2    arguments to the Court without any assistance.
 3          II.    CONCLUSION
 4          Petitioner fails to demonstrate appointment of counsel will best serve the interests
 5    of justice. Additionally, as this action is stayed, appointment of counsel is unnecessary at
 6    this time. Therefore, Petitioner’s Motion to Appoint Counsel, (Dkt. No. 24), is DENIED
 7    without prejudice.
 8          IT IS SO ORDERED.
 9    Dated: August 10, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                18-cv-02173-LAB-DEB
